Citation Nr: 1641165	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  11-04 467	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to service connection for an intestinal disorder, claimed as irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and B.S.




ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran had active duty service from December 1968 to July 1970, to include service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 decision by a Department of Veterans Affairs (VA) Regional Office (RO).  

The Board remanded the issues for further development in February 2016.  The matters have been returned to the Board for appellate review.  

The issue of entitlement to service connection for IBS is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam, and is presumed to have been exposed to herbicides, including Agent Orange.

2.  The preponderance of the competent evidence indicates that the Veteran's hypertension was not manifested during service or within one year of service, is not otherwise related to service, and is not caused or aggravated by a service-connected disability.

3.  The preponderance of the competent evidence indicates that the Veteran's intestinal disorder was not manifested during service, is not otherwise related to service, and is not caused or aggravated by a service-connected disability


CONCLUSION OF LAW

1.  The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).

2.  The criteria for service connection for an intestinal disorder, claimed as irritable bowel syndrome, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  VA's duty to notify was satisfied by letters in March 2008 and August 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Concerning the duty to assist, the record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran, including service treatment records, post-service treatment records, and VA examination reports.  The Veteran was afforded a hearing before the Board and a copy of the transcript is of record.  There is no allegation that the hearing provided to the Veteran was deficient in any way andfurther discussion of the adequacy of the hearing is not necessary.  Dickens v. McDonald, 814 F.3d 1359 (Fed. Cir. 2016).  

The Board also notes that actions requested in the prior remands have been undertaken.  Indeed, additional nexus opinions were obtained and outstanding VA treatment records have been associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).  

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Service Connection 

Service connection may be established for a disability resulting from disease          or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed.Cir.2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and hypertension becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service,   even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Under 38 U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e), as to Veterans who served in Vietnam during a specific time period in the Vietnam Era, selected diseases may be presumed to have resulted from exposure to herbicide agents such as Agent Orange.  According to the Veteran's service records, he served in the Republic of Vietnam during the Vietnam Era, therefore, his exposure to herbicides is presumed.  See 38 U.S.C.A. §§ 1116, 1154.

Regulations provide, in pertinent part, that if a veteran was exposed to an herbicide agent (such as Agent Orange) during active military, naval, or air service, the certain diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  Although coronary artery disease is included in the list, hypertension is not, nor is an intestinal disorder such as IBS.  38 C.F.R. § 3.309(e).

The Secretary of the Department of Veterans Affairs has concluded that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  Therefore, the presumption of service connection for hypertension or IBS due to herbicide exposure is not warranted.  However, the Veteran is not precluded from establishing service connection on other bases.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed.Cir. 1994), reversing in part Combee v. Principi, 4 Vet.App. 78 (1993).

Service connection may also be established for disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(a) (2015).  Further, a disability that is aggravated by a service-connected disability may be service connected to the degree that the aggravation is shown.  38 C.F.R. § 3.310 (2015); Allen v. Brown, 7 Vet. App. 439 (1995).  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice- connected disease or injury. 38 C.F.R. § 3.310 (2014).

A temporary or intermittent flare-up of a preexisting disease does not constitute aggravation.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991); Green v. Derwinski, 1 Vet. App. 320, 323 (1991).  In order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase           in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


Hypertension

The Veteran essentially contends that he developed hypertension as a result of his active service, to include as due to herbicide exposure, or as secondary to his service-connected posttraumatic stress disorder (PTSD) or coronary artery disease (CAD).

As an initial matter, the Board notes that the Veteran has been diagnosed during the course of the appeal with benign essential hypertension.  Accordingly, the first criterion for establishing service connection has been met.  The question becomes whether this condition is related to service.

Service treatment records show no complaints, treatment, or diagnosis of hypertension.  The Veteran's July 1970 separation examination showed a clinically normal heart and vascular system.  The Veteran's blood pressure at the time of separation from service was 116/68.  There is no competent and credible evidence showing hypertension during the year following discharge from service.  

As there is no competent evidence of hypertension in service or within one year following discharge from service, medical evidence linking the currently diagnosed hypertension with service is required to establish service connection.  

The Veteran was afforded a VA examination in August 2014.  The examiner performed an in-person examination and reviewed the claims file.  She diagnosed hypertension.  The Veteran reported to the examiner he was diagnosed with hypertension around the same time as he was diagnosed with CAD.  He was diagnosed with CAD in 1978, four years after separation from service.  The examiner noted no complaints of hypertension in service., and there was no evidence of borderline elevated blood pressures in service.  The examiner explained that hypertension causes CAD, but CAD does not cause hypertension.  She noted the Veteran's hypertension was in good control and there was no evidence it was caused by or aggravated by his service, CAD, or PTSD.  The examiner cited Mayo clinic data showing causes of CAD, primary hypertension, and secondary hypertension.  The data showed that for most adults there is no identifiable cause of high blood pressure and primary hypertension tends to develop gradually over many years.  Secondary hypertension is caused by an underlying condition, to include kidney problems, adrenal gland tumors, thyroid problems, certain congenital defects in blood vessels, certain medications, and illegal drugs.  The examiner noted that the studies contained no mention of CAD or PTSD causing hypertension.  

A February 2015 opinion from a private examiner found that service in Vietnam may be related to his hypertension because of an association with Agent Orange.  

Ms. B.S., who indicated she is a registered nurse, opined at the December 2015 hearing that the Veteran's hypertension and IBS could be related to his service-connected disabilities.  Unfortunately, she indicated that she was unfamiliar with the criteria for service connection; she did not specify whether the conditions were caused      or aggravated by PTSD or CAD; and she did not provide any opinion as to the baseline level of severity of the Veteran's conditions related to any aggravation.  

Well I was speaking to him earlier about the, um, irritable bowel and, uh,
related to the PTSD and the hypertension being related to the PTSD because when,
uh, a person is having PTSD stress or emotional upsets or whatever, however you
want to describe it, cortisol levels are raised in the blood strain and that raises the
heart rate. That raises the blood pressure and, um, can also cause a person to have,
uh, bouts of their irritable bowel and diarrhea, which when he does have, uh,
issues with his PTSD the irritable bowel and diarrhea is worse. I mean, he's taking
medicine, you know, today and has been for a long time for the irritable bowel.
So, I was just telling him it -

to me, as a medical professional which I am, I just don't, I just
don't see how they can separate the, the, the cause and effect of which one because stress
it, if you have PTSD like I said it's, it's gonna raise the cortisol level. It's gonna raise,
that's gonna raise your heart rate, that's gonna raise your blood pressure. That, in turn,
can make that irritable bowel worse and, uh, he said it started, um, you know, the irritable
bowel started in the service and, but he didn't know it was called irritable bowel then
because they weren't diagnosing it as such, you know, back then.

The Veteran's medical history and claims folder was reviewed and an addendum opinion provided in March 2016.  The examiner reviewed the Veteran's medical records, providing an extensive and specific history of the Veteran's hypertension.  He found that it is less likely than not that the Veteran's hypertension is directly related to his military service.  A review of the service treatment records did not show any evidence of the Veteran having blood pressures consistent with hypertension during his active duty service.  The Veteran's objective medical records from the 1980s failed to show a diagnosis of hypertension or use of hypertension medications.  The earliest documentation of a hypertension diagnosis was in 1999.  As there is no evidence of hypertension in service or within one year post-military, the examiner found that it is less likely than not that the hypertension was caused by service.  

The March 2016 examiner then opined that it is less likely than not that the Veteran's hypertension was caused by exposure to Agent Orange during service.  From a  review of the Veteran's objective records, the examiner found documentation that the Veteran has multiple well established risk factors for the development of hypertension including advancing age, excessive alcohol use, physical inactivity, and dyslipidemia.  He often used NSAIDs, which can be associated with blood pressure elevation.  The examiner acknowledged that a private medical doctor submitted a statement on the Veteran's behalf stating that his hypertension could be associated with Agent Orange exposure during service, but did not include any supporting rationale or evidence.  The VA examiner did not find evidence in any credible, peer-reviewed medical literature that Agent Orange may have an association with hypertension.  Previous Institute of Medicine studies have stated that Agent Orange may have an association with multiple illnesses, including hypertension; however, no causal relationship and no definitive evidence of a relationship have been reported.  Alternative references have reported that there is not strong scientific evidence for an association between multiple medical illnesses and Agent Orange.  Given the presence of multiple well-established risk factors for hypertension, in the absence of credible medical evidence linking Agent Orange to hypertension causation, it is less than 50 percent likely that this Veteran's hypertension was caused by exposure to Agent Orange during military service.  The examiner supported her opinion with citations from the medical literature.  

The March 2016 VA examiner also found that it is less likely than not that the Veteran's hypertension was caused by his service-connected CAD or PTSD.  The examiner acknowledged that the Veteran submitted internet references regarding the issue.  He noted, however, that none of the references supplied by the Veteran reported a definitive or causal relationship between hypertension and PTSD.  These references used phrases such as "may be" and "suggested" regarding a relationship between hypertension and PTSD or CAD.  The references noted that no definitive causal relationships have been established and that some experimental findings could be artifactual.  From review of up-to-date references cited by the examiner,  he found that CAD and psychiatric conditions are not listed as risk factors for the development of hypertension or as causes of secondary hypertension.  While this reference noted that antidepressants could cause secondary hypertension, this Veteran's hypertension preceded any reports of psychiatric symptoms and the use of psychotropic medications.  Hypertension is a known risk factor for developing CAD, but there is no credible medical literature supporting that CAD can cause hypertension.  

The examiner went on to opine that it is less likely than not that the Veteran's hypertension was permanently aggravated by his service-connected CAD or PTSD.  From review of the objective records, the Veteran's hypertension and CAD have been documented since 1999.  The earliest documentation of PTSD was May 2010, with the Veteran subjectively reporting he had PTSD symptoms since his return from Vietnam.  The Veteran's blood pressure was elevated prior to any reports      of psychiatric or cardiovascular symptoms and the Veteran was not on any psychotropic medications.  The Veteran's blood pressure remained well controlled after being prescribed psychiatric medication.  Per review of records from 1999 to 2015, the Veteran's blood pressure was well controlled and the examiner did not find any correlation between cardiovascular symptoms related to CAD worsening and a permanent increase in hypertension or the need for increased hypertension medication.  The examiner found no correlation between hypertension readings     or treatment and complaints of worsened PTSD symptoms.  No changes in the Veteran's blood pressure can be associated with the use of any psychotropic medication.  As there is no evidence that the Veteran has had persistently elevated blood pressures related to either cardiac or psychiatric symptoms, and has required no change in hypertension medications due to either service-connected condition, the examiner opined that it is less likely than not that the Veteran's hypertension was permanently aggravated by his service-connected CAD or PTSD.    

While the Veteran believes that his current hypertension is related to service, a service-connected disability, or exposure to herbicides, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension are matters not capable of lay observation, and require medical expertise to determine.  Thus, the Veteran's own opinion regarding the etiology of his current hypertension is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

The Board acknowledges the February 2015 statement from a private examiner findings that his hypertension may be related to his herbicide exposure.  However, the use of the phrase "may be related" is so tentative, by its own terms, so as to be of very little probative value.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Moreover, the physician did not provide an adequate rationale for the opinion, and the opinion is entitled to no probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Conversley, the VA examiners' opinions provided very detailed rationale, considered the evidence in the claims file, the Veteran's specific history, and his lay assertions.  Accordingly, the opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302  04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

In sum, the Veteran there is no competent and credible evidence of hypertension during service or within one year following discharge from service, and the most probative evidence of record indicates the Veteran's hypertension is not related to service or service connected disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

As the preponderance of the evidence is against the claim for service connection for hypertension, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

Irritable Bowel Syndrome

Service treatment records show no complaints, treatment, or diagnosis of any intestinal disorder.  The Veteran's July 1970 separation examination was clinically normal.  The Veteran stated at that time, "[m]y present state of health is excellent."  

As IBS and other intestinal disorders are not diseases listed in 38 C.F.R. § 3.309(a), competent evidence linking a currently diagnosed intestinal disorder with service is required to establish service connection.  

On this question there is medical evidence both in favor of and against the claim.  

The Veteran testified that he began to experience IBS type symptom after returning from Vietnam.  He submitted a buddy statement from L.S. stating that when he came back from Vietnam he had lost at least 50 pounds and had IBS and has also had many stress related health problems since his return.  The Veteran also submitted a statement from his mother, who stated he weighed about 185 pounds when he went to Vietnam and when he came home he weighed about 127 pounds and could not eat much of anything because of his IBS and all of the stress.  The Board notes the Veteran entered service weighing ---- and at separation, weighed ----.  Thus, the contemporaneous service records do not support the recollections of L.S. and the Veteran's mother.  Moreover, the buddy statements and the Veteran's testimony regarding experienincing symptoms of IBS during service are inconsistent with his report of being in excellent health on separation examination.  Accordingly, the Board finds these lay assertions are not persuasive.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-1337 (2006) (the lack of contemporaneous medical records, the significant time delay between the affiants' observations and the date on which the statements were written, and conflicting statements of the veteran are factors that the Board can consider and weigh against a veteran's lay evidence). 

Turning to the medical evidence, the Veteran was afforded a VA examination in August 2014.  The examiner performed an in-person examination and reviewed the claims file.  She diagnosed IBS.  She opined that the IBS is at least as likely as not 
 proximately due to or the result of the Veteran's service-connected PTSD.  He noted the Veteran has had IBS or "spastic stomach" for many years and according to medical literature IBS is a condition that can be aggavated by anxiety and PTSD.
According to the National Institute of Diabetes and Digestive and Kidney Diseases (NIDDK), National Institutes of Health (NIH) "Mental health, or psychological, problems such as panic disorder, anxiety, depression, and post-traumatic stress disorder are common in people with IBS.  She stated the link between these disorders and development of IBS is unclear. GI disorders, including IBS, are often found in people who have reported past physical or sexual abuse.  Researchers believe people who have been abused tend to express psychological stress through physical symptoms.  As Veteran has a diagnosis of IBS it is at least as likley that his IBS can be aggravated by his service connected PTSD but not caused by his PTSD because the cause of IBS is unknown.

The RO requested an addendum opinion to address the baseline level of IBS, as secondary service connection based on aggravation can only be established for the degree of aggravation above baseline level of disability that is attributable to the service connected condition.  See 38 C.F.R. § 3.310(b).  In November 2014 the examiner provided an addendum opinion stating that there is no clear way to differentiate aggravation of his IBS symptoms from his PTSD versus his anxiety involving his daily activities and concerns.  She stated that it is at least as likely as not that Veterans emotions of PTSD and anxiety cause exacerbations and aggravation of his irritable bowel, but the degree of aggravation is subjective.  She stated there is no way to differentiate all of his aggravating conditions which are not service connected from his single issue of service connected PTSD.  There are numerous conditions which can aggravate IBS including food, drink, and enviroment.  She stated it is not possible with the information provided or after asking specific questions to obtain an definitive answer to the question.  She stated the Veteran was interviewed for this clarification by telephone.

This opinion did not provide a baseline level of disability, and indicated that it would be speculative to assess the degree of worsening due to service-connected disability versus other aggravating disabilities or factors.  Moreover, the opinion does not appear to distinguish exacerbations of symptoms versus aggravation in the legal sense.  In this regard, temporary exacerbation of symptoms does not establish that aggravation of the underlying condition actually occurred.  As noted above, in order to support a finding of aggravation, the evidence must establish that the underlying disability underwent an increase in severity; the occurrence of symptoms, in the absence of an increase in the underlying severity, does not constitute aggravation of the disability.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 2002).  Accordingly, the Board assigns this opinion less probative weight.

Ms. B.S., who indicated she is a registered nurse and that she has known the Veteran for four years, testifed at the December 2015 hearing that the Veteran's IBS should be found to related to his service-connected PTSD.  She stated that person with PTSD stress or emotional raises cortisol levels that can cause a person to have bouts of their irritable bowel and diarrhea.  However, she did not address the evidence in the Veteran's claims file, no differentiate between exacerbations of IBS symptom versus an underlying worsening in the disability beyond the baseline level of IBS.  Accordingly, the Board assigns this opinions less probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value of a medical opinion).

An additional VA medical opinion was obtained in March 2016.  The examiner reviewed the Veteran's medical records, providing an extensive and specific history of the Veteran's hypertension.  He found that it is less likely than not that the Veteran's hypertension is directly related to his military service.  A review of the service treatment records did not show any evidence of the Veteran having blood pressures consistent with hypertension during his active duty service.  The Veteran's objective medical records from the 1980s failed to show a diagnosis of hypertension or use of hypertension medications.  The earliest documentation of a hypertension diagnosis was in 1999.  As there is no evidence of hypertension in service or within one year post-military, the examiner found that it is less likely than not that the hypertension was caused by service.  

The March 2016 examiner then opined that it is less likely than not that the Veteran's hypertension was caused by exposure to Agent Orange during service.  From a  review of the Veteran's objective records, the examiner found documentation that the Veteran has multiple well established risk factors for the development of hypertension including advancing age, excessive alcohol use, physical inactivity, and dyslipidemia.  He often used NSAIDs, which can be associated with blood pressure elevation.  The examiner acknowledged that a private medical doctor submitted a statement on the Veteran's behalf stating that his hypertension could be associated with Agent Orange exposure during service, but did not include any supporting rationale or evidence.  The VA examiner did not find evidence in any credible, peer-reviewed medical literature that Agent Orange may have an association with hypertension.  Previous Institute of Medicine studies have stated that Agent Orange may have an association with multiple illnesses, including hypertension; however, no causal relationship and no definitive evidence of a relationship have been reported.  Alternative references have reported that there is not strong scientific evidence for an association between multiple medical illnesses and Agent Orange.  Given the presence of multiple well-established risk factors for hypertension, in the absence of credible medical evidence linking Agent Orange to hypertension causation, it is less than 50 percent likely that this Veteran's hypertension was caused by exposure to Agent Orange during military service.  The examiner supported her opinion with citations from the medical literature.  

The March 2016 VA examiner also found that it is less likely than not that the Veteran's hypertension was caused by his service-connected CAD or PTSD.  The examiner acknowledged that the Veteran submitted internet references regarding the issue.  He noted, however, that none of the references supplied by the Veteran reported a definitive or causal relationship between hypertension and PTSD.  These references used phrases such as "may be" and "suggested" regarding a relationship between hypertension and PTSD or CAD.  The references noted that no definitive causal relationships have been established and that some experimental findings could be artifactual.  From review of up-to-date references cited by the examiner,  he found that CAD and psychiatric conditions are not listed as risk factors for the development of hypertension or as causes of secondary hypertension.  While this reference noted that antidepressants could cause secondary hypertension, this Veteran's hypertension preceded any reports of psychiatric symptoms and the use of psychotropic medications.  Hypertension is a known risk factor for developing CAD, but there is no credible medical literature supporting that CAD can cause hypertension.  

The examiner went on to opine that it is less likely than not that the Veteran's hypertension was permanently aggravated by his service-connected CAD or PTSD.  From review of the objective records, the Veteran's hypertension and CAD have been documented since 1999.  The earliest documentation of PTSD was May 2010, with the Veteran subjectively reporting he had PTSD symptoms since his return from Vietnam.  The Veteran's blood pressure was elevated prior to any reports      of psychiatric or cardiovascular symptoms and the Veteran was not on any psychotropic medications.  The Veteran's blood pressure remained well controlled after being prescribed psychiatric medication.  Per review of records from 1999 to 2015, the Veteran's blood pressure was well controlled and the examiner did not find any correlation between cardiovascular symptoms related to CAD worsening and a permanent increase in hypertension or the need for increased hypertension medication.  The examiner found no correlation between hypertension readings     or treatment and complaints of worsened PTSD symptoms.  No changes in the Veteran's blood pressure can be associated with the use of any psychotropic medication.  As there is no evidence that the Veteran has had persistently elevated blood pressures related to either cardiac or psychiatric symptoms, and has required no change in hypertension medications due to either service-connected condition, the examiner opined that it is less likely than not that the Veteran's hypertension was permanently aggravated by his service-connected CAD or PTSD.    

While the Veteran believes that his current hypertension is related to service, a service-connected disability, or exposure to herbicides, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of hypertension are matters not capable of lay observation, and require medical expertise to determine.  Thus, the Veteran's own opinion regarding the etiology of his current hypertension is not competent medical evidence.  The Board finds the opinions of the VA examiners to be significantly more probative than the Veteran's lay assertions.

The Board acknowledges the February 2015 statement from a private examiner findings that his hypertension may be related to his herbicide exposure.  However, the use of the phrase "may be related" is so tentative, by its own terms, so as to be of very little probative value.  The Court has previously held that an opinion that is unsupported and unexplained is purely speculative and does not provide the degree of certainty required for medical nexus evidence.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); see also McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible" and "it is within the realm of medical possibility" too speculative to establish medical nexus).  Moreover, the physician did not provide an adequate rationale for the opinion, and the opinion is entitled to no probative weight.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").

Conversley, the VA examiners' opinions provided very detailed rationale, considered the evidence in the claims file, the Veteran's specific history, and his lay assertions.  Accordingly, the opinions are entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302  04 (2008) (holding that it is the factually accurate, fully articulated, sound reasoning for the conclusion that contributes to the probative value to a medical opinion).

In sum, the Veteran there is no competent and credible evidence of hypertension during service or within one year following discharge from service, and the most probative evidence of record indicates the Veteran's hypertension is not related to service or service connected disability.  Accordingly, the preponderance of the evidence is against the claim, and service connection is denied. 

As the preponderance of the evidence is against the claim for service connection for hypertension, the benefit of the doubt rule does not apply.  38 C.F.R. § 5107; 38 C.F.R. § 3.102.

REMAND

Although a claimant may describe only one particular disorder in a service connection claim, the claim should not necessarily be limited to that disorder.  Rather, VA should consider the claim as a claim for any disability that may reasonably be encompassed by several factors including:  the claimant's description of the claim, the symptoms the claimant describes, and information the claimant submits or VA develops and obtains in connection with the claim.  The Court has indicated that a claimant does not file a claim to receive benefits only for a particular diagnosis, but rather for the affliction his condition, however diagnosed, causes him.  Clemons v. Shinseki, 23 Vet.App. 1 (2009).  

Here, the Board requested an additional opinion in the February 2016 remand.  The opinion was provided in March 2016.  In that statement, the examiner provided an opinion in regards to IBS only, but found that the evidence is not clear that the Veteran has IBS.  He stated that the Veteran more likely has a diagnosis of lactose intolerance.  He also noted that the Veteran has had numerous gastrointestinal diagnoses over the years.  The examiner did not provide a nexus opinion regarding any other diagnosed gastrointestinal disability that presents with the same symptoms that the Veteran uses to describe his claim for IBS.  Therefore, the Board finds that an addendum opinion is necessary to address the additional diagnoses.  

ORDER

Entitlement to service connection for hypertension is denied.  

Entitlement to service connection for an intestinal disorder claimed as irritable bowel syndrome is denied. 

Accordingly, the case is REMANDED for the following action:

1.  Send the claims file to a VA examiner, preferably a specialist in internal medicine, a gastroenterologist, or someone familiar with gastrointestinal disorders.  The examiner is asked to review the claims file and provide an opinion on the Veteran's claim for service connection for a gastrointestinal disorder.  If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion, then an examination should be scheduled.  Following review of the claims file, the examiner is asked to address the following:

a.  Please list any gastrointestinal disorders present during the claims period to include IBS, lactose intolerance, or any additional disability.  

b.  For each of the disabilities found, is it more likely, less likely, or at least as likely as not (50/50 probability) that the Veteran's gastrointestinal disability manifested during service, is causally related to service to include exposure to herbicides, or is causally related to or aggravated beyond the natural progression of the disease by the Veteran's service-connected PTSD or CAD?  The examiner should address the Veteran's lay statements and the August 2014 VA examination that found aggravation of the Veteran's IBS.  If aggravation is found, please note the degree of aggravation beyond the original baseline of the disease.  

The examiner should provide a rationale for the opinion provided.

2.  After completion of the above and any other development deemed necessary, readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


